Citation Nr: 1243835	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-45 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to January 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Travel Board hearing before a Veterans Law Judge; however she cancelled that request in December 2009.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2012).

The Board notes that the issue of service connection for PTSD was adjudicated by the RO separately from the Veteran's petition to reopen her claim for service connection for an acquired psychiatric disorder.  Recognition is given to recent case law that establishes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Such would suggest that the Veteran's PTSD claim would be encompassed in the same claim as her purported acquired psychiatric disorder.  However, given that the claim for PTSD was separately developed adjudicated, and that the Veteran has specifically withdrawn her PTSD claim, it is listed separately, above.

The issues of entitlement to service connection for migraine headaches and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her attorney, that a withdrawal of her PTSD claim pending before the Board is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the PTSD appeal by the appellant, through her attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of PTSD Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, a July 2012 transcribed report of contact with the office of the Veteran's attorney specifically noted that the Veteran's attorney was not pursuing the PTSD claim.  The Board notes that the Veteran's substantive appeal was unclear as to whether she wished to pursue the PTSD issue, which gave rise to the July 2012 contact.  Thus, the Board finds that the appellant, through her attorney, has withdrawn the appeal as to the PTSD claim, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that portion of the appeal and it is dismissed.


ORDER

The PTSD appeal is dismissed.


REMAND

Service connection for bipolar disorder was initially denied in an April 1995 rating decision.  The Veteran did not perfect an appeal, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002).

In October 2008, the Veteran filed a claim to reopen her claim of service connection for bipolar disorder.  In January 2009 VA received additional evidence that included her service personnel records.  The service personnel records included a December 1983 psychiatric evaluation report as well as evidence that the Veteran was hospitalized at Fort Belvoir in October 1982, May 1983, and June 1983.  In a March 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2012).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  See id.

The above referenced service records were not previously considered in the April 1995 rating decision, and they are pertinent because they include a relevant psychiatric evaluation immediately prior to her discharge in January 1984.  Given the submission of these new service department records, the claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran has provided a February 2010 medical opinion prepared by a psychologist, M. Porter, Ph.D., which concludes that the Veteran's bipolar disorder more likely than not emerged in service.  The Veteran has not been provided a VA examination in connection with the current claim for service connection for an acquired psychiatric disorder.  The Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO requested hospitalization records for the Veteran from Fort Belvoir for the time period in question, and received a negative reply.  While the requests provided the Veteran's correct social security number, they provided her current name, L.D.W., which is not the same as either of the names she used in service, L.D.L. and L.D.R.  Accordingly, another request for the Fort Belvoir inpatient records should be made, using the names the Veteran was known by in service.

With respect to the migraine headache claim, the Board notes that, in an April 2011 VA Memorandum, the RO detailed its attempts to obtain the Veteran's service treatment records, concluding that the Veteran's service treatment records for that time period were unavailable.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing her claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Accordingly, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding service hospital records from DeWitt Army Hospital (Fort Belvoir) related to the Veteran's inpatient treatment in October 1982, May 1983, and June 1983.  Any request should reference the names the Veteran used in service, L.D.L. and L.D.R.

2.  Upon receipt of the foregoing records (or a finding that those records are unavailable), afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder diagnosed since 1994.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder diagnosed during the current appeal, to include bipolar disorder, had its onset in service or is otherwise etiologically related to the Veteran's active service.  

The examiner should specifically address, with respect to each diagnosed psychiatric disability the following questions:

(a) whether the disability clearly and unmistakably (i.e., obvious or manifest) preexisted service; 
(b)  if so, whether the disability increased in severity during the Veteran's active service;
(c) if so, whether there is clear and unmistakable evidence that the disability was not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; 
(d) if not, whether the disability is otherwise had its onset in service or medically related to the Veteran's service.

The examiner should specifically consider the in- and post-service treatment records, together with all the other evidence of record, including the December 1983 psychiatric evaluation which described the Veteran prior to service as isolated, performing poorly academically, and in constant conflict with family members; the October 1994 treatment record which noted psychiatric treatment dating back to age 12; and the February 2010 opinions of M. Porter, Ph.D. that the diagnosis of avoidant and dependent personality disorders in service were not supported by the evidence and that bipolar disorder emerged while the Veteran was in service.  

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, s/he should so indicate and explain the factors that prevent him/her from offering the opinion.

3.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of migraine headaches.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headache disorder diagnosed during the current appeal had its onset in service or is otherwise etiologically related to the Veteran's active service.  

The examiner should specifically address, with respect to each diagnosed headache disorder the following questions:

(e) whether the disability clearly and unmistakably (i.e., obvious or manifest) preexisted service; 
(f)  if so, whether the disability increased in severity during the Veteran's active service;
(g) if so, whether there is clear and unmistakable evidence that the disability was not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; 
(h) if not, whether the disability is otherwise had its onset in service or medically related to the Veteran's service.

The examiner should specifically consider the in- and post-service treatment records, together with all the other evidence of record, including the November 1998 treatment record wherein the Veteran reported that she had experienced migraines for 22 years (since 1976), and an April 1999 treatment record wherein she reported that she had experienced migraines since age 13 (since 1978).  The review of the claims file should be noted in the examination report.  The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, s/he should so indicate and explain the factors that prevent him/her from offering the opinion.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford her the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


